Exhibit 10.1

Execution Copy

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
this 1st day of April, 2018 (the “Amendment Date”), by and between COMMERCIAL
METALS COMPANY, a Delaware corporation (“Employer”), and TRACY L. PORTER
(“Executive”).

RECITALS:

    WHEREAS, the Employer and Executive originally entered into that certain
Employment Agreement (the “Agreement”), dated as of April 19, 2010, and further
amended the Agreement as of May 27, 2015 and September 30, 2016; and

WHEREAS, the Employer and Executive desire to further amend the Agreement in
recognition of Executive’s promotion to the position of Executive Vice President
and Chief Operating Officer of the Employer effective April 1, 2018;

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein contained, it is agreed as follows:

1.    Definitions. All undefined terms when used herein shall have the same
respective meanings as are given such terms in the Agreement, as amended, unless
expressly provided otherwise in this Amendment.

2.    Amendment. This Amendment hereby amends and restates in their entirety
Sections 1. Purpose, 5. Duties and Responsibilities, 6(a) Salary, and 19.
Notices of the Agreement, as amended to date, with the following revised
Sections 1., 5., 6(a) and 19.:

 

  1. Purpose. The purpose of this Agreement is to formalize the terms and
conditions of Executive’s employment with the Employer as Executive Vice
President and Chief Operating Officer effective April 1, 2018. This Agreement
may only be amended by a writing signed by both Parties.

 

  5. Duties and Responsibilities. Upon execution of this Agreement, Executive
shall diligently render his services to the Employer as Executive Vice President
and Chief Operating Officer in accordance with the Employer’s directives, and
shall use his best efforts and good faith in accomplishing such directives.
Executive shall report directly to the President and Chief Executive Officer of
the Employer. Executive agrees to devote his full-time efforts, abilities, and
attention (defined to mean not normally less than forty (40) hours/week) to the
business of the Employer, and shall not engage in any activities which will
interfere with such efforts.

 

  6. a. Salary. Executive shall receive an annual base salary of not less than
$700,000.00 during the term of this Agreement. This salary may be increased at
the sole discretion of Employer, and may not be decreased without Executive’s
written consent. Notwithstanding the foregoing, Executive may voluntarily
decrease his salary at any time.



--------------------------------------------------------------------------------

  19. Notices. All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, addressed as follows:

 

 

Executive:

  

Employer:

 

 

Tracy L. Porter

  

Commercial Metals Company

 

6201 Southwind Lane

  

Attention: General Counsel

 

McKinney, Texas 75070

  

6565 North MacArthur Blvd.,

    

Suite 800

     Irving, Texas 75039      Fax: 214.689.4326

3.    No Other Modifications. Except as otherwise provided herein, all other
terms and provisions of the Agreement shall remain in full force and effect,
unmodified by this Amendment.

4.    Binding Agreement. The provisions of this Amendment shall be binding upon
and inure to the benefit of the heirs, representatives, successors and permitted
assigns of the Parties.

5.    Authority. The Parties represent and warrant that they have the requisite
authority to bind the party on whose behalf they are signing.

6.    Counterparts. This Amendment may be executed in any number of original
counterparts. Any such counterpart, when executed, shall constitute an original
of this Amendment, and all such counterparts together shall constitute one and
the same Amendment. Either party may deliver its signature to the other via
facsimile, or electronic (PDF) transmission, and any signature so delivered
shall be binding on the delivering Party.

7.    Voluntary Amendment. The Parties have read this Amendment, and on the
advice of counsel they have freely and voluntarily entered into this Amendment.

[Signature Page to Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Amendment as of the
Amendment Date as defined above.

 

EXECUTIVE:

/s/ Tracy L/ Porter

TRACY L. PORTER EMPLOYER: COMMERCIAL METALS COMPANY By:  

/s/ Barbara R. Smith

  Barbara R. Smith   President and Chief Executive Officer

 

3